COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


BRENDA LEE WEIDNER
                                                                   MEMORANDUM OPINION *
v.     Record No. 1149-09-3                                             PER CURIAM
                                                                     SEPTEMBER 29, 2009
WAL-MART STORES, INC. AND
 INSURANCE COMPANY OF THE STATE
 OF PENNSYLVANIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (A. Thomas Lane, Jr., on brief), for appellant.

                 (Monica Taylor Monday; Bryan G. Bosta; Gentry Locke Rakes &
                 Moore, on brief), for appellees.


       Brenda Lee Weidner appeals a decision of the Workers’ Compensation Commission

finding that she failed to prove she was entitled to an award for permanent partial impairment of

her right lower extremity. We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Weidner v. Wal-Mart Stores, Inc., VWC File No.

216-27-90 (Apr. 23, 2009). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.